Citation Nr: 0303562	
Decision Date: 03/03/03    Archive Date: 03/18/03

DOCKET NO.  00-20 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from June 1942 to November 
1949 and from August 1950 to June 1962.  He died in November 
1996; the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Roanoke, Virginia RO.


FINDINGS OF FACT

1.  The veteran served on active duty from June 1942 to 
November 1949 and from August 1950 to June 1962; he died in 
November 1996.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  The immediate cause of the veteran's death was 
respiratory failure, due to or as a consequence of pneumonia, 
due to or as a consequence of congestive heart failure; 
chronic obstructive pulmonary disease and status-post 
cholecystectomy were listed as other significant conditions 
contributing to death.

4.  The appellant first claimed that the veteran's death 
might be the result of his tobacco use in service prior to 
June 10, 1998. 

5.  The veteran developed nicotine addiction in service, 
which caused chronic obstructive pulmonary disease.



CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2002); 
VAOPGCPREC 2-93 (Jan. 13, 1993) and 19-97 (May 13, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001)(codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2002)).  The Board will 
assume, for the purposes of this decision, that the 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that through the statement of the case, 
the supplemental statement of the case and letters from the 
RO to the appellant, in particular a March 2001 letter, the 
appellant has been informed of the evidence and information 
necessary to substantiate her claim, the information required 
of her to enable the RO to obtain evidence in support of her 
claim, the assistance that VA would provide to obtain 
evidence and information in support of her claim, and the 
evidence that she should submit if she did not desire the RO 
to obtain such evidence on her behalf.  Therefore, the Board 
is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record also reflects that all available service medical 
records have been obtained.  Neither the appellant nor her 
representative has identified any outstanding evidence or 
information necessary to substantiate the claim.  The Board 
is also unaware of any such outstanding evidence or 
information.  In fact, as explained below, the Board has 
found the evidence and information currently of record to be 
sufficient to substantiate the appellant's claim.  Therefore, 
no further development of the record is required.

Factual Background

The veteran had active service from June 1942 to November 
1949 and from August 1950 to June 1962.  The veteran's 
service medical records are negative for complaints or 
findings related to respiratory disease, heart disease, or 
nicotine dependence.

The veteran died at Sentara Leigh Memorial Hospital in 
November 1996.  The veteran's official death certificate 
indicates that the immediate cause of death was respiratory 
failure, due to or as a consequence of pneumonia, due to or 
as a consequence of congestive heart failure.  Chronic 
obstructive pulmonary disease (COPD) and status post 
cholecystectomy were noted as other significant conditions 
contributing to death but not related to the cause of death. 

In a statement receive by the RO in November 1997, the 
appellant maintained that the veteran became addicted to 
nicotine while on active duty in the Navy.  She further 
maintained that this nicotine dependence led to his death.  
The appellant submitted a formal claim for service connection 
for the cause of the veteran's death in January 1998.

In a December 1997 statement, Ghandi M. Saadeh, M.D., the 
veteran's private physician, stated that the veteran:

had a long standing history of nicotine 
addiction.  This resulted in multiple 
medical problems including chronic 
obstructive pulmonary disease, chronic 
bronchitis, and peripheral vascular 
disease.  In addition, this contributed 
to a poor outcome with other medical 
problems that [the veteran] suffered 
from, including diabetes and stroke.  I 
firmly believe that [the veteran's] 
health deteriorated much quicker than 
usual and was affected by his nicotine 
addiction.

In statements received by the RO in September 1998, the 
veteran's wife, daughter and nephew indicated that the 
veteran began smoking during his military service.  They 
described the veteran as a heavy smoker since his days in the 
military, smoking as many as four packs a day.  They noted 
that he was never able to quit smoking.

In June 2000, the appellant asked a private physician, Dr. 
Grelesh, to review the veteran's claims file.  Following this 
review, Dr. Grelesh stated:

I believe that [the veteran] become 
addicted to nicotine during his years on 
active duty considering the amount of 
cigarettes that he smoked.

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Moreover, service connection, on a 
secondary basis, may be established for disability 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310.

In addition to the above, and specific to the appellant's 
assertion that the veteran's death was the result of in-
service smoking, the Board notes that in February 1993, the 
VA General Counsel issued an opinion instructing when 
benefits may be awarded based on tobacco use in service.  The 
General Counsel indicated that direct service connection may 
be granted if the evidence shows injury or disability 
resulting from tobacco use in service.  VAOPGCPREC 2-93, 58 
Fed. Reg. 42,756 (1993).  In June 1993, the General Counsel 
clarified his February 1993 opinion.  The General Counsel 
stated that the prior opinion did not mean that service 
connection would be established for a disability related to 
tobacco use if the affected veteran smoked in service.  
Rather, it meant that any disability allegedly related to 
tobacco use that was not diagnosed until after service would 
not preclude establishment of service connection.  The 
General Counsel held that the claimant must demonstrate that 
the disability resulted from the use of tobacco during 
service and that the adjudicator must take into consideration 
the possible effect of smoking before and after service.  See 
38 C.F.R. § 3.303(d ) (service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service).  

In May 1997, the VA General Counsel issued another opinion 
concerning claims for disability or death due to nicotine 
dependence caused by in-service tobacco use.  The General 
Counsel indicated that secondary service connection may be 
granted if the following three questions can be answered 
affirmatively:  (1) Whether nicotine dependence may be 
considered a disability for purposes of the laws governing 
veterans' benefits; (2) whether the veteran acquired a 
dependence on nicotine in service; and (3) whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  VAOPGCPREC 19-97, 62 Fed. Reg. 
37,954 (1997); see also USB Letter 20-97-14 (issued by the 
Acting Under Secretary of VA for Benefits, July 24, 1997).  
Precedent opinions of the General Counsel are binding on the 
Board under 38 U.S.C.A. § 7104(c) (West 2002).

The Board also notes that a revision to the law regarding 
claims related to in-service tobacco use, enacted by Congress 
and signed by the President as Public Law No. 105-206 on July 
22, 1998 (codified at 38 U.S.C.A. § 1103), now prohibits 
service connection for death or disability on the basis that 
it resulted from an injury or disease attributable to the use 
of tobacco products by a veteran during the veteran's 
service.  However, this prohibition only applies to claims 
filed after June 9, 1998.  In this case, the Board notes that 
the appellant first claimed service connection for the cause 
of the veteran's death on the basis of in-service 
smoking/nicotine dependence prior to June 9, 1998.  Under 
these circumstances, the Board finds that the 38  U.S.C.A. 
§ 1103 prohibition does not apply in this case, and, thus, 
does not affect the disposition of the appeal.  

In addition, the Board finds that the record presents a 
reasonable basis for concluding that the veteran developed a 
nicotine addiction (recognized as a disease by the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV)) in 
service, and that such nicotine dependence was the proximate 
cause of the veteran's COPD, which significantly contributed 
to his death.

In this case, the appellant alleges that the veteran never 
smoked prior to service, but that he developed a smoking 
habit during service, and that he continued to smoke heavily 
after service until his death.  She has submitted several lay 
statements in support of these contentions.  In the absence 
of evidence to the contrary, the Board accepts as credible 
the lay assertions that the veteran began smoking during 
service.  Furthermore, based on such assertions, a private 
physician (Dr. Grelesh) opined in June 2000 that the veteran 
developed his nicotine dependence while in the service.  
There is no contrary evidence of record.  Hence, the Board 
finds that in-service incurrence of nicotine dependence, a 
disease, has been has been established.  

Additionally, the Board notes that the veteran's own private 
physician has indicated that the veteran's nicotine 
dependence caused his COPD and contributed to the general 
deterioration of his health, which, ultimately, led to his 
death.  Therefore, the Board finds that the medical evidence 
of record supports the appellant's claim that service 
connection is warranted for the cause of the veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
granted.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

